Name: Council Regulation (EEC) No 2670/76 of 25 October 1976 amending Regulation (EEC) No 1059/69 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 11 . 76 Official Journal of the European Communities No L 302/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2670/76 of 25 October 1976 amending Regulation (EEC) No 1059/69 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products THE COUNCIL OF THE EUROPEAN COMMUNITIES, monthly period is such that trade is seriously disturbed , or is in danger of being seriously disturbed ; whereas a transitional measure should be laid down to allow for the transition from the present system to the new method of fixing the variable component, HAS ADOPTED THIS REGULATION : Article 1 Article 6 ( 1 ) of Regulation (EEC) No 1059 /69 shall be replaced by the following : ' 1 . The Commission shall fix the amount of the variable component for all goods for three ­ monthly periods beginning on 1 February, 1 May, 1 August and 1 November.' Having regard to the Treaty establishing the European Economic Community, and in particular Articles 14 (7), 28 , 92, 93 , 94, 113 to 116 , 227 and 235 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament ( ! ), Whereas by virtue of Article 6 of Council Regulation (EEC) No 1059/69 of 28 May 1969 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (2 ), as last amended by Regulation (EEC) No 3058/75 (3 ), the amounts of the variable components charged on importation of these goods shall be fixed for each quarter of the calendar year ; whereas , however, variable components must be fixed pursuant to Article 7 of the said Regulation in order to take account inter alia of new threshold prices which are fixed during a quarter ; whereas these corrections are frequently necessary in practice , thereby creating admi ­ nistrative complications for the Member States and a climate of instability for importers ; Whereas experience has shown that it is possible , without economic drawbacks , to abolish the rule which imposes corrected variable components so as to limit the number of fixings per year to four, always at a fixed date known in advance ; whereas at the same time, it is desirable to put back by one month the dates on which each three-monthly period begins , so that these dates fall shortly after the dates on which the new threshold prices are fixed ; Whereas it is desirable to leave open the possibility , exceptionally, of correcting the variable components when the effect of a price change during a three ­ A rticle 2 Article 7 (2) of Regulation (EEC) No 1059 /69 shall be replaced by the following : ' 2 . When the factor which was not available is determined , the Commission may fix corrected variable components if, by reason of the applica ­ tion of paragraph 1 , trade is seriously disturbed or is in danger of being seriously disturbed .' Article 3 As a transitional measure , the variable components , compensatory amounts and supplementary duties applicable during the last quarter of 1976 shall remain in force until 31 January 1977 . Article 4 (') OJ No C 259 , 4 . 11 . 1976, p . 47 . ( 2 ) OJ No L 141 , 12 . 6 . 1969 , p . 1 . ( 3 OJ No L 306 , 26 . 11 . 1975, p . 3 . This Regulation shall enter into force on 1 December 1976 . No L 302/2 Official Journal of the European Communities 4 . 11 . 76 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 25 October 1976 . For the Council The President A. P. L. M. M. van der STEE